            Case 3:16-cv-00003-RCJ-WGC Document 57 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   GARY CRAIG ROSALES,
11           Petitioner,                                 Case No. 3:16-cv-00003-RCJ-WGC
12    vs.                                                             ORDER GRANTING
                                                                  UNOPPOSED MOTION FOR
13   DWIGHT NEVEN, et al,                                              ENLARGEMENT
                                                                 OF TIME TO FILE (ECF NO. 56)
14           Respondents.
                                                                        (FIRST REQUEST)
15

16

17          Respondents move this Court for an enlargement of time of 60 days from the current due date of

18   February 1, 2021, up to and including April 1, 2021 in which to file their Response to Petitioner Gary

19   Rosales’ §2254 Petition (ECF No. 54). This Motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-

20   1 of the Local Rules of Practice and is based upon the attached declaration of counsel. This is the first

21   enlargement of time sought by Respondents to file this response, and the request is brought in good faith

22   and not for the purpose of delay.

23

24           IT IS SO ORDERED this 3rd day of February, 2021.

25

26

27
                                                              ROBERT C. JONES, District Judge
28



                                                   Page 1 of 3
